DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 26, 2021 have been fully considered but they are not persuasive. 	Seo does not explicitly show the narrow and wide beam differences however Hashiya is brought in to motivate the combination of narrow and wide emissions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view of Hashiya (US 2016/0359091).	Claim 1, Seo discloses (see annotated Fig. 17 below) an illumination apparatus (100, light-emitting device, Para [0118]), comprising:	a transparent substrate (102, substrate, since light emitted through 102 it would be transparent, Para [0141]), having a first region (region above G, hereinafter “r1”) and a second region (region above R, hereinafter “r2”) adjacent to each other (r1 and r2 are adjacent to each other);	a electroluminescence structure (104G/104R/106R/110/112/114, hereinafter “EL”)), disposed on the substrate, wherein the electroluminescence structure comprises:	a first electrode (104G, second lower electrode, Para [0198]) , disposed in the first region (104G is in r1);	an optical adjusting layer (106R, first transparent conductive layer, Para [0198]), disposed in the second region (106R is in r2);	an organic electroluminescence layer (110, first light-emitting layer may be organic, Para [0207]), disposed above the first electrode and the optical adjusting layer (110 is above 104G and 106R), wherein the optical adjusting layer is disposed between the organic electroluminescence layer and the substrate (106R is between 110 and 102); and	a common electrode (114, upper electrode, Para [0103]), disposed above the organic electroluminescence layer (114 above 110); and	an opposite substrate (152, substrate, Para [0128]), wherein the electroluminescence structure is disposed between the substrate and the opposite substrate (EL is between 102 and 152), 	wherein a first portion (1st) of the electroluminescence structure (EL) includes the first electrode disposed in the first region (1st includes 104G in r1), a first portion of the organic electroluminescence layer disposed in the first region (1st includes a first portion of 110 in r1, hereinafter “o1”) and a first portion of the common electrode disposed in the first region (1st includes first portion of 114 in r1, hereinafter “c1”), the first portion of the organic electroluminescence layer is disposed above the first electrode (o1 is disposed above 104G), and the first portion of the common electrode is disposed above the first portion of the organic electroluminescence layer (c1 is disposed above o1); 	a second portion (2nd) of the electroluminescence structure (EL) includes the optical adjusting layer disposed in the second region (2nd includes 106R in r2), a second portion of the organic 2nd includes second portion of 110 in r2, hereinafter “o2”) and a second portion of the common electrode disposed in the second region (2nd includes second portion of 114 in r2, hereinafter “c2”), the second portion of the organic electroluminescence layer is disposed above the optical adjusting layer (o2 is disposed above 106R), and the second portion of the common electrode is disposed above the second portion of the organic electroluminescence layer (c2 is disposed above o2). 	Seo does not explicitly disclose a first light beam emitted from the first portion is dispersed in a wide angular range, and a second light beam emitted from the second portion is concentrated in a narrow angular range.	However, Hashiya discloses (Fig. 3A) a photoluminescent layer with narrow and wide beam portions (30 has portions with narrow and wider beams).  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the narrow and wide beam portions of Hashiya as it can result in stronger irradiation to fill a whole room (Hashiya, Para [0135]).
    PNG
    media_image1.png
    725
    930
    media_image1.png
    Greyscale

Claim 2, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo discloses (Fig. 17) wherein the electroluminescence structure (EL) further comprises:
a second electrode (104R, first lower electrode, Para [0133]), disposed in the second region (104R is in r2), wherein the second electrode is disposed between the organic electroluminescence layer and the transparent (as taught by Garner) substrate (104R is between 110 and 102), and the optical adjusting layer is adjacent to the second electrode (106R is vertically adjacent to 104R).	Claim 3, Seo in view of Hashiya discloses the illumination apparatus according to claim 2.	Seo discloses (Fig. 17) wherein the optical adjusting layer contacts the second electrode (106R contacts 104R).Claim 6, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo discloses (Fig. 17) wherein the optical adjusting layer (106R) comprises a metal layer (106R may comprise metals like tin as part of metal oxide, Para [0170]).	Claims 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view of Hashiya (US 2016/0359091) alternate rejection.	Claim 1, Seo discloses (see annotated Fig. 17 below) an illumination apparatus (100, light-emitting device, Para [0118]), comprising:	a transparent substrate (102, substrate, since light emitted through 102 it would be transparent, Para [0141]), having a first region (region above G, hereinafter “r1”) and a second region (region above R, hereinafter “r2”) adjacent to each other (r1 and r2 are adjacent to each other);	a electroluminescence structure (104G/104R/106R/110/112/114, hereinafter “EL”)), disposed on the substrate, wherein the electroluminescence structure comprises:	a first electrode (104G, second lower electrode, Para [0198]) , disposed in the first region (104G is in r1);	an optical adjusting layer (156R, first optical element, Para [0192]), disposed in the second region (156R is in r2);	an organic electroluminescence layer (110, first light-emitting layer may be organic, Para [0207]), disposed above the first electrode and the optical adjusting layer (110 is above 104G and 156R), wherein the optical adjusting layer is disposed between the organic electroluminescence layer and the substrate (156R is between 110 and 102); and	a common electrode (114, upper electrode, Para [0103]), disposed above the organic electroluminescence layer (114 above 110); and	an opposite substrate (152, substrate, Para [0128]), wherein the electroluminescence structure is disposed between the substrate and the opposite substrate (EL is between 102 and 152),1st) of the electroluminescence structure (EL) includes the first electrode disposed in the first region (1st includes 104G in r1), a first portion of the organic electroluminescence layer disposed in the first region (1st includes a first portion of 110 in r1, hereinafter “o1”) and a first portion of the common electrode disposed in the first region (1st includes first portion of 114 in r1, hereinafter “c1”), the first portion of the organic electroluminescence layer is disposed above the first electrode (o1 is disposed above 104G), and the first portion of the common electrode is disposed above the first portion of the organic electroluminescence layer (c1 is disposed above o1); 	a second portion (2nd) of the electroluminescence structure (EL) includes the optical adjusting layer disposed in the second region (2nd includes 156R in r2), a second portion of the organic electroluminescence layer disposed in the second region (2nd includes second portion of 110 in r2, hereinafter “o2”) and a second portion of the common electrode disposed in the second region (2nd includes second portion of 114 in r2, hereinafter “c2”), the second portion of the organic electroluminescence layer is disposed above the optical adjusting layer (o2 is disposed above 106R), and the second portion of the common electrode is disposed above the second portion of the organic electroluminescence layer (c2 is disposed above o2). 	Seo does not explicitly disclose a transparent substrate, a first light beam emitted from the first portion is dispersed in a wide angular range, and a second light beam emitted from the second portion is concentrated in a narrow angular range.	However, Hashiya discloses (Fig. 3A) a photoluminescent layer with narrow and wide beam portions (30 has portions with narrow and wider beams).  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the narrow and wide beam portions of Hashiya as it can result in stronger irradiation to fill a whole room (Hashiya, Para [0135]).	
    PNG
    media_image1.png
    725
    930
    media_image1.png
    Greyscale
	Claim 2, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo discloses (Fig. 17) wherein the electroluminescence structure (EL) further comprises:
a second electrode (104R, first lower electrode, Para [0133]), disposed in the second region (104R is in r2), wherein the second electrode is disposed between the organic electroluminescence layer and the transparent (as taught by Garner) substrate (104R is between 110 and 102), and the optical adjusting layer is adjacent to the second electrode (156R is vertically adjacent to 104R).	Claim 4, Seo in view of Hashiya discloses the illumination apparatus according to claim 2.	Seo discloses (Fig. 17) wherein the second electrode (104R) is located between the organic electroluminescence layer and the optical adjusting layer (104R is between 110 and 156R).	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view of Hashiya (US 2016/0359091) in further view of Choi (US 2018/0108709).	Claim 7, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo in view of Hashiya does not explicitly disclose wherein the optical adjusting layer comprises a refractivity layer, wherein a refractivity of the refractivity layer is greater than a refractivity of the transparent substrate.	However, Choi discloses a color filter with an intermediate layer for transmitting based on different thicknesses and refractive indices (color filter 500 with intermediate layer 520, Para [0103] – [0109]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the color filter electrode of Choi as it simplifies the manufacturing process of an OLED (Choi, Para [0038]).	Furthermore, Choi discloses where the intermediate layer can have a refractive index in a range of 1 to 3 (Para [0109]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, the result effective variable of refractivity (result effective at least insofar as refractivity affects the transmission ability of a material) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  	Further, the specification contains no disclosure of either the critical nature of the claimed refractivity or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claims 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view of Hashiya (US 2016/0359091) in further view of Hsieh (US 2006/0065900).	Claim 8, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo in view of Hashiya does not explicitly disclose wherein the optical adjusting layer comprises a Bragg reflector.	However, Hsieh discloses a distributed Bragg reflector as part of a color filter layer (Para [0008]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the DBR of Hsieh as reflects the unwanted light from the filter (Hsieh, Para [0008]).	Claim 9, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo discloses wherein the optical adjusting layer (156R, first optical element may be color filter, Para [0192]) is configured to drive the portion of the organic electroluminescence layer disposed in the second region (156R helps light from r2, Para [0108])	Seo in view of Hashiya does not explicitly disclose a reflectivity of the optical adjusting layer is greater than a reflectivity of the first electrode.	However, Hsieh discloses a distributed Bragg reflector as part of a color filter layer (Para [0008]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the color filter of Seo to have a greater reflectivity than the first electrode as it would need to reflect unnecessary light to achieve the desired light emission.	Claim 12, Seo in view of Hashiya discloses the illumination apparatus according to claim 9.	Seo discloses (Fig. 17) wherein a thickness of the optical adjusting layer is smaller than a thickness of the first electrode (vertical thickness of 156R is smaller than vertical thickness of 104G).
	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view of Hashiya (US 2016/0359091) in view of Hsieh (US 2006/0065900) in view of Choi (US 2018/0108709) in further view of Lu (US 2003/0044587).	Claim 10, Seo in view of Hashiya and Hsieh discloses the illumination apparatus according to  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the color filter electrode of Choi as it simplifies the manufacturing process of an OLED (Choi, Para [0038]).	Furthermore, Lu discloses utilizing transparent electrodes for OLED devices (Para [0005]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply a transparent electrode as it helps with the light emission (Lu, Para [0005]).	Claim 11, Seo in view of Hashiya and Hsieh discloses the illumination apparatus according to claim 9.	Seo in view of Hashiya and Hsieh does not explicitly disclose wherein the optical adjusting layer comprises a metal layer, and the first electrode comprises a transparent conductive layer.	However, Choi discloses a color filter electrode may comprise metal (Para [0071], metal film 510 of color filter electrode layer 500) 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the color filter electrode of Choi as it simplifies the manufacturing process of an OLED (Choi, Para [0038]).	Furthermore, Lu discloses utilizing transparent electrodes for OLED devices (Para [0005]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply a transparent electrode as it helps with the light emission (Lu, Para [0005]).
	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view Hashiya (US 2016/0359091) in further view of Tyan (US 2004/0140757).	Claim 13, Seo in view of Garner and Hashiya discloses the illumination apparatus according to claim 1.	Seo discloses (Fig. 17) wherein there is a first optical resonant cavity between the common electrode and the first electrode located in the first region (area between 114 and 104G is considered first optical resonant cavity, Para [0169], hereinafter “first cavity”), there is a second optical resonant cavity between the common electrode and the optical adjusting layer located in the second region (area between 114 and 106R is considered second optical resonant cavity, Para [0169], hereinafter “second cavity”).	Seo in view of Hashiya does not explicitly disclose a resonance strength of the second optical resonant cavity is greater than a resonance strength of the first optical resonant cavity.	However, Tyan discloses the strength of the resonance is dependent on the distance between the emitting layer and top electrode (Para [0046]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the second cavity of Seo (second cavity) would have a greater strength than the first cavity (first cavity) as the distance in second cavity is greater than the first cavity (Para [0169]).	Claims 1-2, 5, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US 2016/0093678) in view of Hashiya (US 2016/0359091) alternate rejection 2.
Claim 1, Seo discloses (see annotated Fig. 5 below) an illumination apparatus (100, light-emitting device, Para [0118]), comprising:	a substrate (102, substrate, since light emitted through 102 it would be transparent, Para [0141]), having a first region (region below G, hereinafter “r1”) and a second region (region below R, r2”) adjacent to each other (r1 and r2 are adjacent to each other);	a electroluminescence structure (104G/104R/106R/110/112/114, hereinafter “EL”)), disposed on the substrate, wherein the electroluminescence structure comprises:	a first electrode (104G, second lower electrode, Para [0198]) , disposed in the first region (104G is in r1);	an optical adjusting layer (106R, first transparent conductive layer, Para [0198]), disposed in the second region (106R is in r2);	an organic electroluminescence layer (110, first light-emitting layer may be organic, Para [0207]), disposed above the first electrode and the optical adjusting layer (110 is above 104G and 106R), wherein the optical adjusting layer is disposed between the organic electroluminescence layer and the substrate (106R is between 110 and 102); and	a common electrode (114, upper electrode, Para [0103]), disposed above the organic electroluminescence layer (114 above 110); and	an opposite substrate (152, substrate, Para [0128]), wherein the electroluminescence structure is disposed between the substrate and the opposite substrate (EL is between 102 and 152), 	wherein a first portion (1st) of the electroluminescence structure (EL) includes the first electrode disposed in the first region (1st includes 104G in r1), a first portion of the organic electroluminescence layer disposed in the first region (1st includes a first portion of 110 in r1, hereinafter “o1”) and a first portion of the common electrode disposed in the first region (1st includes first portion of 114 in r1, hereinafter “c1”), the first portion of the organic electroluminescence layer is disposed above the first electrode (o1 is disposed above 104G), and the first portion of the common electrode is disposed above the first portion of the organic electroluminescence layer (c1 is disposed above o1); 	a second portion (2nd) of the electroluminescence structure (EL) includes the optical adjusting layer disposed in the second region (2nd includes 106R in r2), a second portion of the organic 2nd includes second portion of 110 in r2, hereinafter “o2”) and a second portion of the common electrode disposed in the second region (2nd includes second portion of 114 in r2, hereinafter “c2”), the second portion of the organic electroluminescence layer is disposed above the optical adjusting layer (o2 is disposed above 106R), and the second portion of the common electrode is disposed above the second portion of the organic electroluminescence layer (c2 is disposed above o2). 	Seo does not explicitly disclose a first light beam emitted from the first portion is dispersed in a wide angular range, and a second light beam emitted from the second portion is concentrated in a narrow angular range.	However, Hashiya discloses (Fig. 3A) a photoluminescent layer with narrow and wide beam portions (30 has portions with narrow and wider beams).  	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the narrow and wide beam portions of Hashiya as it can result in stronger irradiation to fill a whole room (Hashiya, Para [0135]).	
    PNG
    media_image2.png
    671
    853
    media_image2.png
    Greyscale
	Claim 2, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	 Seo discloses (Fig. 5) wherein the electroluminescence structure (EL) further comprises:
a second electrode (104R, first lower electrode, Para [0133]), disposed in the second region (104R is in r2), wherein the second electrode is disposed between the organic electroluminescence layer and the transparent substrate (104R is between 110 and 102), and the optical adjusting layer is adjacent to the second electrode (106R is vertically adjacent to 104R).	Claim 5, Seo in view of Hashiya discloses the illumination apparatus according to claim 2.	Seo discloses (Fig. 5) wherein the optical adjusting layer is located between the organic electroluminescence layer and the second electrode (106R is between 110 and 104R).	Claim 15, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.30 with narrower and wider beam portions).	Claim 16, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo discloses (See annotated Fig. 5 above) wherein the first portion of the organic electroluminescence layer disposed in the first region (1st in r1) receives a first electrical signal (1st receives a signal to emit green), the second portion of the organic electroluminescence layer disposed in the second region (2nd in r2) receives a second electrical signal (2nd receives a signal to emit red), the first electrical signal is substantially identical to the second electrical signal (Fig. 35A shows pulse signal input sent to all pixel circuits, Para [0280]), the first region has a first light intensity and the second region has a second light intensity (narrow and wider beams taught by Hashiya would have different intensities) in a direction perpendicular to the transparent substrate (R and G beams as seen to emit in a direction perpendicular to 102), and the second light intensity is greater than the first light intensity (Hashiya teaching narrow and wider beams resulting in one light intensity being greater).	Claim 17, Seo in view of Hashiya discloses the illumination apparatus according to claim 1.	Seo in view of Hashiya does not explicitly disclose an image sensing element, configured to receive an external image; and a processing and control element, electrically connected between an image sensing element and the electroluminescence structure, wherein the first portion of the organic electroluminescence layer is disposed in the first region, the second portion of the organic electroluminescence layer is disposed in the second region, and the processing and control element determines a first electrical signal input to the first portion of the organic electroluminescence layer and a second electrical signal input to the second portion of the organic electroluminescence layer according to the external image.	However, Seo discloses devices for receiving signals (for example camera) with circuitry to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Kuma (US 2008/0272690) discloses (Fig. 1) pixel regions with different colors green, red, and blue having different angular beams (Para [0043]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819